 

 

Exhibit 10.8

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

ASSET SALE AGREEMENT

 

 

 

THIS ASSET SALE AGREEMENT ("Agreement"), entered into this 27th day of June,
2018, by and between the undersigned Seller and Buyer sets forth the terms and
conditions whereby the Seller agrees to sell and the Buyer agrees to purchase
the Loan(s) identified herein.  For purposes of clarification, Redwood Mortgage
Corp. (RMC) is a licensed real estate broker in the State of California.  RMC
brokers real estate secured loans between borrowers and its investors, Redwood
Mortgage Investors VIII, a limited partnership, (“RMI 8”) and Redwood Mortgage
Investors IX, LLC, a limited liability company (“RMI 9”).   RMC’s president is
Michael Burwell.  RMC is one of the general partners of RMI 8.  RMC is one of
the managers of RMI 9.  Notwithstanding the foregoing, the negotiation of this
Asset Sale Agreement is being handled by RMI 8 and RMI 9 as independent
entities, through either its general partner or its manager.  

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Seller and the Buyer hereby agree as
follows:

 

1.Definitions.  Capitalized terms shall be defined as set forth in this
Agreement, including in Appendix A to this Agreement.

 

2.Agreement to Purchase and Sell.  Subject to and in accordance with the terms
and conditions of this Agreement, the Seller hereby agrees to sell, assign,
transfer and convey to the Buyer on the Closing Date, and the Buyer hereby
agrees to purchase and accept on the Closing Date, all rights, title, and
interests of the Seller, together with all payment and performance obligations
of the Seller, as of the Closing Date, in, to and under the Loan(s) set forth on
Schedule A attached hereto.  The Loan(s) shall be sold on a whole loan servicing
released basis.

 

3.Payment of Purchase Price; Closing.  The closing shall occur on the Closing
Date, by delivery of Closing Documents by hand or overnight delivery.

 

3.1Intentionally Omitted.

 

3.2Payment of Adjusted Purchase Price.  On the Closing Date, the Buyer shall pay
to the Seller by wire transfer in immediately available funds, the amount of the
Purchase Price, adjusted as follows: (i) ) less all principal payments received
by the Seller on account of the Loan(s) from the Calculation Date through the
day before the Closing Date multiplied by the Bid Percentage, (ii) plus accrued
and unpaid interest with respect to an Loan(s) which are not more than sixty
(60) days past due, (iii) less any escrows held by, or plus any escrows owed to,
the Seller relating to the Loan(s), and (iv) plus any protective advances made
by the Seller, in its

--------------------------------------------------------------------------------

 

 

reasonable discretion between the Calculation Date and the Closing Date.  The
adjusted Purchase Price shall be calculated on a settlement statement prepared
by the Seller and available for the Buyer's review two Business Days prior to
the Closing Date.

 

3.3Conveyance.  Upon receipt of the Purchase Price, the Seller shall sell,
assign, transfer and convey the Loan(s) to the Buyer subject to and in
accordance with the provisions of this Agreement.

 

 

3.4Taxes, Fees, Etc.  The Buyer shall pay all transfer, filing and recording
fees, taxes, costs and expenses, and any applicable documentary taxes, required
to be paid by either the Seller or the Buyer in connection with the transactions
contemplated hereby, and hereby agrees to indemnify and hold the Seller harmless
from and against any and all claims, liability, costs and expenses arising out
of or in connection with the failure of the Buyer to pay any such amount on a
timely basis.  The Seller shall be entitled to require the payment of any such
fees, taxes, costs and expenses at or prior to the closing and as a condition
thereof.  This Section shall not require the Buyer to pay any taxes, costs or
expenses related to the Seller’s sale or income tax obligations occasioned by
the sale of the Loan(s).

 

3.5Payments Subsequent to the Closing Date.  From time to time after the Closing
Date the Seller shall pay to the Buyer, within five (5) Business Days after
receipt thereof, the net amount of any Collections received by the Seller on or
after the Closing Date (to the extent collected in good funds by the Seller) and
not already so paid to the Buyer, but only after all payments due to the Seller
from the Buyer in connection with the sale of the Loan(s) have been paid to the
Seller, including, without limitation, any costs and expenses related to any
Collections.

 

4.Transfer of Loan(s).

 

4.1Closing Documents.  Upon receipt of the Purchase Price, as adjusted pursuant
to Section  3.2, the Seller shall deliver to the Buyer (i) a Bill of Sale in the
form attached hereto as Attachment 1, selling, assigning, transferring and
conveying to the Buyer all rights, title and interests of the Seller in, to and
under the Loan(s), all on the terms and conditions set forth in this Agreement;
(ii) the original Note(s), or affidavits of lost Note(s), endorsed to the Buyer
by allonge in the form attached hereto as Attachment 2; and (iii) assignment(s)
of the Mortgage(s) in the form attached hereto as Attachment 3 (collectively, to
the extent delivered to the Buyer, the "Closing Documents").  The endorsements
and assignments included in the Closing Documents shall be without recourse,
representation or warranty of any kind or nature.  Such qualifying language on
the endorsements and assignments shall not affect, limit or enlarge the
obligations of

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

the Seller and the rights, remedies and recourse of the Buyer under this
Agreement.  The Seller shall furnish to the Buyer (i) drafts of the Closing
Documents, and (ii) final pay histories with respect to the Loan(s) at least one
day prior to the Closing Date.

 

4.2Delivery of Closing Documents.  The Seller shall make the Closing Documents
available for review by the Buyer prior to the closing.  The Seller shall have
the Closing Documents delivered to the Buyer by hand or overnight delivery upon
Seller's receipt of the adjusted Purchase Price.  

 

4.3Delivery of Collateral Documents, Etc.  Within five (5) calendar days of the
Closing Date, the Seller shall deliver to the Buyer the entire Review File
including, without limitation, originals of each Collateral Document to the
extent originals are in the Seller's possession.

 

4.4Execution of Separate Loan Assignments.  At and after the closing, to the
extent prepared by the Buyer, the Seller shall execute, and acknowledge if
appropriate, for delivery to the Buyer one or more additional documents to the
extent required by applicable public recording or filing laws to transfer to
such Buyer the rights, title and interests of the Seller in, to and under the
purchased Loan(s) (collectively, "Separate Loan Assignments").  The Separate
Loan Assignments shall be without recourse, representation or warranty of any
kind or nature.  Such qualifying language on the Separate Loan Assignments shall
not affect, limit or enlarge the obligations of the Seller and the rights,
remedies and recourse of the Buyer under this Agreement. The Buyer shall prepare
and furnish any and all further Separate Loan Assignments, if necessary, in form
satisfactory to the Seller.  The Buyer shall promptly file or record each
Separate Loan Assignment, at its sole cost and expense.

 

4.5Hazard, Liability Insurance, Etc.  At the request and sole cost and expense
of the Buyer, the Seller shall cooperate with the Buyer in executing written
requests to each hazard, casualty and liability insurer, and to the writing
agent for each flood hazard insurer, issuing a policy of insurance obtained by
an Obligor with respect to the Loan(s), requesting an endorsement of its policy
of insurance effective on the Closing Date adding the Buyer as the mortgagee,
the loss payee and/or an insured named therein, as the case may be, together
with

instructions that such endorsement be forwarded directly to the Buyer, with a
copy to the Seller at the address herein specified for notices.  Each such
request shall be prepared by the Buyer at its sole cost and expense, and any
additional premium or other charge in connection therewith shall be paid by the
Buyer.  The Buyer shall not be entitled to be added to or acquire an interest in
any policy of insurance obtained by the Seller.  Any loss on or after the
Closing Date either to an Obligor, the Buyer or to the value or collectability
of the Loan(s) due to the Seller's cancellation

of collateral or real property risk insurance or its failure to identify the
Buyer as loss payee,

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

mortgagee or other insured is the sole responsibility of the Buyer.  To the
extent the Loan(s) constitute personal or real property, the Seller expressly
disclaims any obligation to provide title insurance, pay property taxes, or pay
any related transaction taxes or other fees.

 

5.Representations and Warranties of the Buyer.  The Buyer hereby represents and
warrants as follows:

 

5.1Organization, Existence, Etc.  The Buyer is duly formed or organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation or organization, and is registered or qualified to conduct business in
all other jurisdictions in which the failure to be so registered or qualified
would materially and adversely affect the ability of the Buyer to perform its
obligations hereunder.

 

5.2Authority and Enforceability, Etc.  The Buyer has the power and authority to
execute, deliver and perform each of the Sale Documents to which it is a party
and has taken all necessary action to authorize such execution, delivery and
performance.  The Buyer's execution of this Agreement and its performance of its
obligations hereunder are not subject to any further approval, vote or
contingency from any person or committee.  Assuming due authorization, execution
and delivery by the Seller, the Sale Documents and all obligations of the Buyer
thereunder are the legal, valid and binding obligations of the Buyer,
enforceable in accordance

with the terms of the Sale Documents, except as such enforcement may be limited
by bankruptcy, insolvency, reorganization or other laws affecting the
enforcement of creditors' rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

5.3Conflict with Existing Laws or Contracts.  The execution and delivery of the
Sale Documents and the performance by the Buyer of its obligations thereunder
will not conflict with or be a breach of any provision of any law, regulation,
judgment, order, decree, writ, injunction, contract, agreement or instrument to
which the Buyer is subject; and the Buyer has obtained any consent, approval,
authorization or order of any court or governmental agency or body required for
the execution, delivery and performance by the Buyer of the Sale Documents.

 

5.4Financial Condition.  Neither the Buyer nor any general partner, limited
partner, shareholder or joint venturer in the Buyer is involved in any financial
difficulties which would impair or prevent a closing pursuant to this Agreement
on the Closing Date.  The Buyer has now and will have as of the Closing Date
sufficient liquid assets, capital and net worth to meet its obligations under
the Sale Documents and to pay the Purchase Price without any financing or other
contingencies.

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

5.5Decision to Purchase.  The Buyer's bid and decision to purchase the Loan(s)
is based upon its own comprehensive review and independent expert evaluation and
analysis of the Review File and other materials deemed relevant by the Buyer and
its agents.  The Buyer has made such independent investigation as the Buyer
deems to be warranted into the nature, title, attachment, perfection, priority,
validity, enforceability, collectability, and value of the Loan(s), the title,
condition and value of any collateral securing the Loan(s), the market
conditions and other characteristics of the places where any such collateral is
located, and all other facts it deems material to the purchase of the Loan(s).

 

5.6       No Reliance.  In entering into this Agreement and the other Sale
Documents, the Buyer has not relied upon any oral or written information from
the Seller or any of its respective employees, agents, attorneys or
representatives, other than the limited representations and warranties of the
Seller contained herein.  The Buyer acknowledges that no employee, agent,
attorney or representative of the Seller has been authorized to make, and that
the Buyer has not relied upon, any statements, representations or warranties
other than those specifically contained in this Agreement.

 

5.7       Buyer a Sophisticated Investor.  The Buyer is a sophisticated investor
(as that term is used in regulations promulgated under the Securities Act of
1933) who could withstand the loss of the entire Purchase Price.

 

5.8Information True and Correct, Full Disclosure.  The information provided by
the Buyer in connection with its negotiations with Seller was true and correct
on the date provided and did not omit any information necessary to the accuracy
and full disclosure of information provided and such information is accurate and
complete on the date hereof except as the Buyer has otherwise disclosed in
writing to the Seller.

 

5.9Confidentiality Agreement.  The Buyer has not violated any of the terms of
the Confidentiality Agreement.  At no time has the Buyer or any of its
representatives or agents communicated with any Obligor or any of its
representatives or agents regarding the Loan(s). The Buyer has no affiliation
with, any ownership interest in, or agreement with the Obligor or any of its
representatives or agents regarding the Loan(s).

 

5.10Brokers.  No broker or other party entitled to a commission is involved in
connection with this transaction other than [*], who shall be paid by the
Seller.

 

6.Seller's Representations, Warranties and Recourse.  This sale is made without
recourse against the Seller, or representation or warranty by the Seller,
whether expressed, implied or imposed by law, of any kind or nature except as
provided in Sections 6 and 22 of this Agreement.  

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

The Seller has attempted to provide accurate information to Buyer. Without
limiting the generality of the foregoing, the Seller does not represent, warrant
or insure the accuracy or completeness of any information or its sources of
information contained in the Review File, Collateral Documents, Note(s) or
Loan(s) (whether contained in originals, duplicate originals, copies, or
magnetic media, including computer tapes and disks), including without
limitation any reports or other information prepared by accountants, engineers,
appraisers, environmental consultants or other professionals.  The Seller has
not, does not and will not make any representations or warranties with respect
to the collectibility of any Loan or the value or condition of the Mortgaged
Property.  To the extent the Loan(s) constitute personal or real property, such
property is sold "as is, where is," and the Seller expressly disclaims any
representations or warranties with respect to such property.

 

6.1Representations and Warranties by the Seller.  The Seller hereby represents
and warrants as follows:

 

6.1.1Organization, Existence, Etc.  The Seller is duly formed or organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation or organization, and is registered or qualified to conduct business in
all other jurisdictions in which the failure to be so registered or qualified
would materially and adversely affect the ability of the Seller to perform its
obligations hereunder.

 

6.1.2Authority, Enforceability, Etc.  The Seller has taken all necessary action
to authorize execution, delivery and performance of each of the Sale Documents
to which it is a party. Assuming due authorization, execution and delivery by
the Buyer, the Sale Documents and all the obligations of the Seller thereunder
are the legal, valid and binding obligations of the Seller enforceable in
accordance with the terms of the Sale Documents, except as such

enforcement may be limited by bankruptcy, insolvency, reorganization or other
laws affecting the enforcement of creditors' rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

6.1.3Conflict with Existing Laws or Contracts.  The execution and delivery of
the Sale Documents and the performance by the Seller of its obligations
thereunder will not conflict with or be a breach of any material provision of
any law, regulation, judgment, order, decree, writ, injunction, contract,
agreement or instrument to which the Seller is subject; and the Seller has
obtained any consent, approval, authorization or order of any court or
governmental agency or body required for the execution, delivery and performance
by the Seller of the Sale Documents.

 

6.1.4    Legal Action Against Seller.  There is no action, suit or proceeding of
which the Seller has received actual notice pending against the Seller in any
court or by or before any other

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

governmental agency or instrumentality which would materially affect the ability
of the Seller to carry out the transactions contemplated by the Sale Documents.

 

6.1.5Brokers.  No broker or other party entitled to a commission is involved in
connection with this transaction other than [*], who shall be paid by the
Seller.

 

6.1.6Marketing Prior to Closing.  Seller agrees that it shall not sell any of
the Loan(s) to any third party or otherwise market or dispose of any Loan(s)
prior to closing.

 

6.2Representations and Warranties by Seller as to the Loan(s).  Except as
otherwise disclosed in the Review File, the Seller hereby represents and
warrants that, as to the Loan(s), the following representations and warranties
are true and correct in all material respects as of the date hereof.

 

6.2.1Title to Loan(s).  The Seller has good title to and is the sole owner of
the Loan(s), free and clear of any liens, claims, encumbrances or other charges
whatsoever.  The Loan(s) are not subject to any prior assignment, conveyance,
transfer or participation or agreement to assign, convey, transfer or
participate, in whole or in part.

 

6.2.2Enforceability.  To the best of the Seller’s knowledge, the Note(s) and
Mortgage(s) are the legal, valid and binding obligations of the Obligor thereof,
enforceable against such Obligor in accordance with their terms (a) except as
such enforcement may be limited by bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors rights generally and
by general equity principles (regardless of whether such enforcement is
considered in a proceeding in equity or at law) and (b) except particular
remedies, waivers and other provisions may not be enforceable, but such
unenforceability does not affect the practical realization of the intended
benefits of the Mortgage(s), meaning the ability of the holder thereof to
foreclose the Mortgage(s) for any payment default by the maker or obligor
thereunder.

 

6.2.3No Defense by Obligor.  To the best of the Seller’s knowledge, the Obligor
has no valid defense that prevents enforcement by the holder thereof of the
provisions of the Note(s) or Mortgage(s), or realization by the holder thereof
or its assigns against the Mortgaged Property that arises from applicable local,
state or federal laws, regulations or other requirements pertaining to usury and
any or all other requirement of any federal, state or local law including,

without limitation, truth-in-lending, real estate settlement procedures,
consumer credit protection, and equal credit opportunity or disclosure laws
applicable to such Loan(s).  To the best of the Seller’s knowledge, the Loan(s)
are not subject to any valid right of rescission, set-off,

abatement, diminution, counterclaim or defense that prevents enforcement by the
Seller thereof

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

or its assigns of the provisions of the Note(s) or Mortgage(s), or realization
by the Seller thereof or its assigns against the Mortgaged Property of the
intended benefits of such Mortgage and no such claims have been asserted as of
the date hereof with respect to such Loan.

 

6.2.4    Certain Schedule Information.  The statement of the principal balances
and, if included, accrued and unpaid interest for the Loan(s) set forth in
Schedule A is true and correct as of the date of calculation.

 

6.2.5No Modification.  Except by written instrument or other written
documentation contained in the Review File, neither the Seller nor, to the best
of the Seller’s knowledge, any prior holder of the Loan(s) has (i) modified the
Note(s) or Mortgage(s) or satisfied, canceled or subordinated the Note(s) or
Mortgage(s) in whole or in part, (ii) released all or any material portion of
the Mortgaged Property from the lien of the Mortgage(s) or executed any
instrument of

release, cancellation or satisfaction, or (iii) entered into an agreement with
any Borrower or Obligor, which has not expired, to (A) accept less than a full
payoff on any of the Loan(s), (B) release any or all of the Mortgaged Property,
and/or (C) release any Borrower or Obligor from liability under the Note(s) and
Loan.  The Note(s) and Mortgage(s) and any documents modifying their terms
included in the Review File are true and correct copies of the documents they
purport to be and have not been superseded, amended, modified, canceled or
otherwise changed except as disclosed in the Review File.

 

6.2.6    Review File.  The Review File includes all material documents in the
possession of the Seller, or copies thereof, relating to the Loan(s).

 

6.2.7Disbursement of Loan Proceeds.  The Obligor does not have the right to
disbursement of additional loan proceeds or future advances with respect to the
Loan(s).

 

6.2.8Cross-Collateralization.  The Loan(s) are not secured by the same property
as any other loan held by the Seller or its affiliated entities, which is not
the subject of this Agreement.

 

6.2.9Litigation. To the best of the Seller’s knowledge, there is no litigation,
proceeding or governmental investigation pending, or any order, injunction or
decree outstanding, existing or relating to the Loan(s) or Mortgaged Property.

 

6.2.10Third Party Liabilities.  There are no third party liabilities (e.g. legal
fees, fines, unpaid bills, real estate taxes, future advances etc.) which would
be assumed by Buyer at closing.

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

7.Conditions Precedent to Closing.  The respective obligations of the Buyer and
the Seller to complete the purchase and sale of the Loan(s) pursuant to this
Agreement are subject to the fulfillment on or prior to Closing Date of each of
the following additional conditions to be fulfilled by the other, unless the
same is specifically waived in writing by the party for whose benefit the same
is to be fulfilled:

 

7.1Performance of Covenants.  The Seller and the Buyer shall have performed all
of their respective covenants and agreements contained herein which are required
to be performed by them on or prior to the Closing Date.

 

7.2Representations and Warranties.  All representations and warranties of the
Buyer set forth in Section 5 and the Seller set forth in Section 6.1 of this
Agreement shall be true in all material respects at and as of the Closing Date.

 

7.3Governmental Approvals.  All requisite federal, state and local governmental
and regulatory approvals relating to the transactions contemplated hereby, if
any, shall have been obtained.

 

7.4Other Approvals.  Upon the request of the other, the Seller and the Buyer
shall provide certified copies of appropriate resolutions, directions and
consents approving the execution and delivery of the Sale Documents and the
consummation of the transactions contemplated thereby together with such other
certificates of incumbency and other evidences of authority as the Seller or the
Buyer or their respective counsel may reasonably require.

 

8.Certain Obligations of the Buyer.

 

8.1Collection Practices.  The Buyer will not violate any laws relating to unfair
credit collection practices in connection with the Loan(s).  The Buyer hereby
agrees to indemnify the

Seller and to hold it harmless from and against any and all claims, demands,
losses, damages, penalties, fines, forfeitures, judgments, legal fees and any
other costs, fees, and expenses incurred by the Seller as a result of (1) a
breach by the Buyer of the aforesaid warranty or (2) any claim, demand, or
assertion that, after the Closing Date, the Seller was in any way involved in or
had in any way authorized any unlawful collection practices in connection with
the Loan(s) transferred

to the Buyer pursuant to this Agreement.  The Buyer agrees to notify the Seller
within ten (10) Business Days of notice or knowledge of any such claim or
demand.

 

8.2Reporting to or for the Internal Revenue Service.  The Seller and Buyer agree
to submit all Internal Revenue Service Forms and Information Returns for the
Loan(s) for the period during which each owned the Loan(s).  Following the
Closing Date, the Seller shall

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

furnish the Buyer with the tax identification information for each Obligor on
the Loan(s).

 

8.3Buyer’s Duties Regarding Litigation.  If the Loan(s) are or become subject to
any claim, action, lawsuit, foreclosure action, bankruptcy, or other proceeding,
administrative or judicial, or similar action filed by or against any Obligor
(collectively, “Litigation”), Buyer shall within the later of (i) ten (10) days
after the Closing Date or (ii) ten (10) days after receipt of notice of such
Litigation, provide Seller and Seller’s counsel in connection with each such
Litigation with the name of counsel selected by Buyer to represent Buyer’s
interests in such Litigation.  Buyer shall, at its own cost, liability,
responsibility and risk, within ten (10) days after the Closing Date, notify the
applicable clerk of all applicable courts and all counsel of record that
ownership of the Loan(s) was transferred from Seller to Buyer.  Buyer shall have
its counsel file appropriate pleadings with all applicable courts within ten
(10) days after the Closing Date substituting Buyer’s counsel for Seller’s
counsel, removing Seller as a party to all Litigation and substituting Buyer as
the real party in interest in all such Litigation, such that Seller shall have
no further obligation with respect to any such Litigation, including any fees or
costs of any receiver arising from and after the Closing.  Seller shall have the
right to notify its counsel representing its interests to cease participating in
all Litigation upon the Closing Date or any date thereafter.

Buyer hereby irrevocably appoints the Seller and Seller’s agents as the true and
lawful attorney of Buyer (which appointment is coupled with an interest) in the
name, place and stead of, and at the expense of, the Buyer to take such actions
and file such motions and other documents with the court and otherwise as
necessary to substitute Buyer in place of Seller in all such Litigation, to
effectuate Seller’s counsel’s withdrawal as counsel from the Litigation, and to
otherwise effectuate Buyer’s assumed obligations with respect to such
Litigation.  Seller may, but shall not be obligated to, utilize this power of
attorney.

 

9.Notice to Obligor.  The Buyer and Seller shall, within five (5) Business Days
after the Closing Date or such other period as may be required by applicable
regulations or laws, give notice of this transfer of the Loan(s) to the Obligors
by first class U.S. Mail.

 

10.       Notice of Claim.  The Buyer shall immediately notify the Seller of any
claim, threatened claim, or any litigation against the Seller or any of their
predecessors or affiliates, which may come to its attention relating to the
Loan(s).

 

11.Notices.  All notices or deliveries required or permitted hereunder shall be
in writing and delivered personally or by facsimile or generally recognized
overnight delivery service, and shall be deemed given (a) when delivered, if
delivered personally or by facsimile, or (b) on the following Business Day, if
sent by generally recognized overnight delivery service, in each case to the
Seller at the following address, to the Buyer at the address set forth on the
signature page below, or such other address as either party may hereafter
designate by notice given in

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

compliance with this Section to the other party:

 

SELLER:Redwood Mortgage

177 Bovet Road, Suite 520, San Mateo, CA 94402

Attn: Anthony Garcia

Operations Manager

Ph. 650-645-9723

Fax 650-257-8364

 

 

 

 

BUYER:        [*]

 

12.Severability.  Each part of this Agreement is intended to be severable.  If
any term, covenant, condition or provision hereof is unlawful, invalid, or
unenforceable for any reason whatsoever, and such illegality, invalidity, or
unenforceability does not affect the remaining parts of this Agreement, then all
such remaining parts hereof shall be valid and enforceable and have full force
and effect as if the invalid or unenforceable part had not been included.

 

13.Construction.  Unless the context otherwise requires, singular nouns and
pronouns (including defined terms), when used herein, shall be deemed to include
the plural and vice versa, and impersonal pronouns shall be deemed to include
the personal pronoun of the appropriate gender.

 

14.Assignment.  This Agreement and the terms, covenants, conditions, provisions,
obligations, undertakings, rights and benefits hereof, including any attachments
hereto, shall be binding upon, and shall inure to the benefit of, the
undersigned parties and their respective heirs, executors, administrators,
representatives, successors, and assigns.  Notwithstanding anything herein to
the contrary, however, the Buyer shall not assign its rights under this
Agreement without the prior written consent of the Seller, except that the Buyer
may assign its rights under this Agreement to an affiliate, and in the event of
any assignment both the Buyer and assignee shall be jointly and severally liable
hereunder.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

 

15.Prior Understandings.  This Agreement supersedes any and all prior
discussions and agreements between the Seller and the Buyer with respect to the
purchase of the Loan(s) and other matters contained herein, and this Agreement
contains the sole and entire understanding between the parties hereto with
respect to the transactions contemplated herein.

 

16.Survival.  Each and every covenant made by the Buyer or the Seller in this
Agreement shall survive the closing and shall not merge into the closing
documents, but instead shall be independently enforceable, provided, however,
that the Seller's representations and warranties set forth in Section 6 shall
expire six (6) months after the Closing Date, after which time no claim for
breach of the Seller's representations or warranties may be made.

 

17.Indemnifications.

 

17.1  Buyer's Indemnification Covenants.  Buyer shall indemnify, save and keep
Seller, and its successors and assigns, harmless against and from all
liabilities, demands, claims, actions or causes of action, assessments, loses,
fines, penalties, costs, damages and expenses, including reasonable attorneys'
and expert witness fees, sustained or incurred by Seller, its successors and
assigns, as a result of or arising out of or by virtue of:

 

(a)

The material inaccuracy of any representation or warranty made by Buyer herein;

 

(b)

The breach by Buyer of any of the covenants of this Agreement to be performed by
it; or

 

(c)

Any and all actions, claims, liabilities or damages  arising out of the acts or
omissions of Buyer in regard to any Loan from and after the Closing Date.

17.2.  Seller's Indemnification Covenants.  Seller shall indemnify, save and
keep Buyer and its successors and assigns harmless against and from all
liabilities, demands, claims, actions or causes of action, assessments, losses,
fines, penalties, costs, damages and expenses, including reasonable attorneys'
and expert witness fees, sustained or incurred by Buyer or its successors or
assigns as a result of or arising out of or by virtue of:

 

(a)

The material inaccuracy of any representation or warranty made by Seller herein;

 

(b)

The breach by Seller of any of the covenants of this Agreement to be performed
by it; or

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

 

(c)

Any and all actions, claims, liabilities or damages arising out of the acts or
omissions of Seller in regard to any Loan prior to the Closing Date.

 

18.Choice of Law.  This Agreement and claims arising out of or in connection
therewith shall be governed by and construed and enforced in accordance with the
laws of the state of the Seller's incorporation or organization, or, if the
Seller is organized under the laws of the United States or a foreign
jurisdiction, the state of the Seller's principal place of business, and the
Buyer consents to jurisdiction in the federal or state courts situated in the
city or county of the Seller's principal place of business.

 

19.Time of the Essence.  Time is of the essence of all provisions of this
Agreement.

 

20.Buyer Failure to Fund.  If the Buyer fails to tender the balance of the
Purchase Price for the Loan(s) on the Closing Date, the Seller may pursue all
remedies available at law or in equity, including, without limitation, the
remedy of specific performance.

 

21.Remedies and Recourse.  In the event that the Seller shall have any liability
hereunder or in connection with the transactions contemplated hereby with
respect to the Loan(s), the Buyer's sole claim shall be against the Seller.

 

22.Limitation of Damages.  Neither party shall be liable to the other party for
any consequential, special or punitive damages.  .  If after the Closing Date
the Seller breaches any representation or warranty set forth in Section 6 which
has not expired, the Buyer shall give written notice to the Seller within 30
days of discovery of such breach, and the Seller shall have the right to cure
such breach during a period of ninety (90) days after receipt of such notice. If
such breach or failure is not duly cured within such ninety (90) day period, or
not waived or consented to in writing by the Buyer, the Seller shall elect, in
its sole discretion to either (i) repurchase the Loan(s) at the Repurchase
Price, or (ii) to pay to Buyer the Buyer's actual damages directly caused by
such breach, up to an amount not exceeding the Repurchase Price.  The Buyer's
remedies set forth in this Section 22 shall be the exclusive remedies of the
Buyer, and the Buyer shall not be entitled to any other

rights, remedies or other relief, at law or in equity, for the Seller's breach
of any representation or warranty set forth in this Agreement.

 

23.       Counterparts; Faxed Document.  This Agreement may be executed and
delivered by the parties in facsimile format and in any number of separate
counterparts, all of which, when delivered, shall together constitute one and
the same document.

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

[Signatures on Following Page] [Remainder of Page Intentionally Left Blank]




[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

 

EXECUTED AS AN INSTRUMENT UNDER SEAL AS OF THE DATE WRITTEN ABOVE.

 

 

 

BUYER:SELLER:

 

 

 

[*]

REDWOOD MORTGAGE INVESTORS VIII*

 

 

 

By: __________________By:___________________

 

Name:________________Name:_________________

 

Title:__________________Title:__________________

 

 

REDWOOD MORTGAGE INVESTORS IX LLC*

 

By: __________________

Name:________________

Title:__________________

 

 

*It is expressly acknowledged and agreed that this Agreement applies to each
Seller only as to any and all of the Loans which it holds upon the Closing Date,
i.e. each Seller makes only the representations,

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

warranties and covenants in this Agreement only as to the Loans it owns at the
Closing Date.

 

 

 

 

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

APPENDIX A Definitions

 

"Bid Percentage" means one hundred and 60/100ths percent (100.60%).

 

"Business Day" means any day other than a Saturday, Sunday or national holiday.

 

"Buyer" is defined in the preamble hereto, and shall also mean and include its
heirs, personal representatives, successors and assigns.

 

"Calculation Date" is defined as June 26, 2018.

 

"Closing Date" is defined as June 27, 2018, or such other date as the Seller and
the Buyer may agree in writing.

 

"Closing Documents" is defined in Section 4.1 of this Agreement.

 

"Collateral Document" means the Mortgage(s), any assignments of leases and
rents, security agreements, financing statements, guaranties, and other
agreements or documents, whether an original or a copy and whether or not
similar to those enumerated, evidencing, securing, guarantying or otherwise
documenting or giving notice of the Loan(s) and any performance or payment
obligations with respect thereto or any document evidencing ownership in any
asset that was acquired in connection with a foreclosure, deed-in-lieu of
foreclosure or otherwise in connection with the resolution of a Loan, and title
insurance policies insuring the ownership or liens thereof, provided, however,
that the term "Collateral Document" shall expressly exclude the Note(s).

 

 

"Collections" means all payments, proceeds and/or awards, actually received by
the specified holder of the Note(s), in cash, including checks which have been
reduced to good funds, for current application to the indebtedness of the
Obligor under the Loan(s), whether or not so applied and, if so applied, whether
applied to principal, interest, fees, or any other such indebtedness.

 

"Confidentiality Agreement" means any confidentiality agreement executed by the

Buyer in favor of the Seller.

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  



17

 

 



--------------------------------------------------------------------------------

 

 

 

“Excluded Information” means information or documentation excluded from the
Review File or redacted from documents left in the Review File relating to the
Loan(s) or the Obligors including internal memoranda and officer comments,
attorney-client correspondence or other information from attorneys or prepared
in anticipation of litigation, personal tax returns, and any documents prepared
by or for the use of the Seller regarding the valuation of the Loan(s).

 

"Loan(s)" means the loan obligations and debts evidenced by the Note(s) and
includes

(a) the Note(s); (b) all rights to payment and other rights, title and interests
of the Seller in, to and under the Note(s), specifically including, all accrued
interest and late charges; (c) each Collateral Document; (d) all rights, title,
interests, powers, liens or security interests of the Seller in, to or under
each Collateral Document, including without limitation claims and rights to and
interests

in proceeds of hazard or casualty insurance covering collateral securing such
Loan and awards in eminent domain and condemnation proceedings affecting such
collateral; (e) all Collections received by the Seller on or after the Closing
Date and then or thereafter actually collected in good funds; (f) any right,
claim or cause of action, and any liability or counterclaim associated
therewith, arising out of or in connection with litigation pending, if any; (g)
any judgment or execution based upon the Note(s) or any Collateral Document, to
the extent attributable thereto, and any lien arising from any such judgment or
execution; and (h) all other documents held by the Seller contained in the
Review File with respect to the Loan(s).

 

"Mortgage(s)" means each mortgage, deed of trust or other similar instrument, if
any, securing the Note(s), including, without limitation, all modifications,
restructurings, extensions consolidations and amendments thereof.

 

"Mortgaged Property" means the real property covered by the Mortgage(s) or Deed
of

Trust(s).

 

"Note(s)" means each promissory note, other instrument evidencing indebtedness
or other asset as listed on Schedule A, including, without limitation, all
modifications, restructurings, extensions, consolidations and amendments
thereof.

 

"Obligor" means the maker, co-maker of the Note(s) and any guarantor, surety or
other primary, secondary or other party obligated with respect to the Loan(s) or
any performance or payment obligation in connection therewith, and any other
party who has granted collateral for or whose property or any part thereof is
subject to any encumbrance securing the Loan(s) or any performance or payment
obligation in connection therewith.

 

"Purchase Price" means the amount bid by the Buyer for the Loan(s).

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  



18

 

 



--------------------------------------------------------------------------------

 

 

"Repurchase Price" means with respect to the Loan(s), the price to be paid by
the Seller for such Loan(s) if repurchased from the Buyer pursuant to the terms
of this Agreement, which shall be computed as follows:

 

(a)the Purchase Price for such Loan(s) paid by the Buyer; minus

 

 

(b)

all amounts paid by any Obligor or otherwise received or collected by the Buyer
in respect of the Loan(s) between the Closing Date and the repurchase date
(whether characterized as principal, interest, principal and interest, fees,
expenses, proceeds and any other payment of every kind and nature), which
amounts shall be evidenced and certified by the Buyer to the Seller as true and
accurate; minus

 

 

 

(c)

any diminution in the value of the Loan(s) since the Closing Date attributable
to the action, omission or fault of the Buyer; plus

 

 

 

(d)

all (i) reasonable amounts paid by the Buyer in good faith to third parties to
collect principal, interest and other amounts due under the Loan(s), and (ii)
commercially reasonable advances made by the Buyer to third parties in order to
protect the security of its collateral and other advances made by the Buyer
pursuant to the

 

Collateral Documents, in each case from the Closing Date to the repurchase date
(as evidenced by invoices and canceled checks) and (iii) all accrued and unpaid
interest from the Closing Date through the repurchase date on such Loan(s).

 

"Review File" means all instruments and documents, in the files of the Seller
pertaining to the Loan(s), including without limitation, the Note(s) and any
Collateral Documents and any loan summaries prepared by the Seller, but
excluding any Excluded Information.

 

"Sale Documents" means this Agreement and all attachments hereto, and all other
instruments, agreements, certificates and other documents at any time executed
and delivered by or on behalf of the Seller and/or the Buyer in connection with
the sale of the Loan(s).

 

"Separate Loan Assignments" is defined in Section 4.4 of this Agreement.

 

"Seller" is defined in the preamble hereto and shall also mean and include its
successors and assigns.

 

 

END OF APPENDIX A

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  



19

 

 



--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE A LOANS

 

[*]

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  



20

 

 



--------------------------------------------------------------------------------



ATTACHMENT 1

 

 



 

BILL OF SALE

 

 

 

(the "Seller"), for value received and pursuant to the

 

terms and conditions of that certain Asset Sale Agreement dated the Seller and



between

(the "Buyer"), does

 

hereby sell, assign, transfer and convey to the Buyer, its heirs,
administrators, representatives, successors and assigns, all rights, title and
interests of the Seller, as of the date hereof, in, to and under the Loan(s)
described in the Asset Sale Agreement.

 

THIS BILL OF SALE IS EXECUTED WITHOUT RECOURSE AND WITHOUT REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR NATURE, EXPRESSED, IMPLIED OR IMPOSED BY LAW, EXCEPT
AS PROVIDED IN THE ASSET SALE AGREEMENT.

 

EXECUTED this day of , .

 

 

 

SELLER:

 

 

 

 

 

 

By: Its:

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  



21

 

 



--------------------------------------------------------------------------------



ATTACHMENT 2

 

 



 

Allonge

 

 

Reference is made to the $



promissory note dated

(the "Note") payable to the order of



from

 

("Assignor")[, as successor to]. It is intended that this Allonge be attached to
and made a permanent part of the Note.

 

 

Pay to the order of

representations or warranties of any kind.

 

Executed this day of , .



("Assignee"), without recourse,

 

 

 

 

 

 

 

 

By: Its:

 

 




[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  



22

 

 



--------------------------------------------------------------------------------

 

ATTACHMENT 3

 

THIS INSTRUMENT PREPARED BY:

 

 

 

 

RECORD AND RETURN TO:

 

 

 

 

APN:

 

_____________________________________________________________________________________

SPACE ABOVE THIS LINE FOR RECORDER’S USE ONLY

 

ASSIGNMENT OF SECURITY INSTRUMENT(S)

 

For Value Received, __________________, a ___________________, having an address
at _________________________ (the “Assignor”), the holder of the instrument(s)
described on SCHEDULE A (the “Instrument(s)”), does hereby grant, sell, assign,
transfer and convey, unto ____________________, a ________________, having an
address at ________________________, its successors and assigns (the
“Assignee”), without recourse, representation, warranty or covenant, express or
implied, except as provided in that certain __________________ dated on or near
_____________, by and between Assignor and Assignee, all interest of the
undersigned Assignor in and to the lien upon the following described property
situated in _______________ County, State of California, and more particularly
described in EXHIBIT A attached hereto (the “Property”).

 

The transaction to which this assignment is a part is unrelated to the sale of
any interest in the Property owned by the obligor named in the
Instrument(s).  The Instrument(s) is being assigned to a new lender in a
transaction in which no new monies will be advanced by the new lender.

 

TO HAVE AND TO HOLD the same unto Assignee, its successor and assigns, forever,
subject only to the terms and conditions of the Instrument.

 

IT WITNESS WHEREOF, this assignment was executed by the undersigned Assignor on
this the ___ day of ______________, 2018.

 

“Assignor”

 

___________________________________

 

 

___________________________________

By:

Its:

 

 

 

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  



23

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

ACKNOWLEDGEMENT

 



A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy or validity of that document.

 

 

 

 



 

 

 

 

State of _________________________

County of _______________________, ss.

 

On ________________________, 2018 before me, ____________________, Notary Public
(insert name and title of the officer) personally appeared
________________________, who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of
____________________ that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

Signature ______________________________ (Seal)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  



24

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

SCHEDULE A

 

[Insert DOT schedule]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  



25

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

EXHIBIT A

[Insert Legal Description]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  



26

 

 

